Case 8:20-cv-00043-SB-ADS Document 192-44 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:4013




Summary Judgment Ex. 63
Case 8:20-cv-00043-SB-ADS Document 192-44 Filed 05/14/21 Page 2 of 6 Page ID
                                 #:4014
Case 8:20-cv-00043-SB-ADS Document 192-44 Filed 05/14/21 Page 3 of 6 Page ID
                                 #:4015
Case 8:20-cv-00043-SB-ADS Document 192-44 Filed 05/14/21 Page 4 of 6 Page ID
                                 #:4016
Case 8:20-cv-00043-SB-ADS Document 192-44 Filed 05/14/21 Page 5 of 6 Page ID
                                 #:4017
Case 8:20-cv-00043-SB-ADS Document 192-44 Filed 05/14/21 Page 6 of 6 Page ID
                                 #:4018
